—■ Appeal from an order of the Supreme Court, Nassau County, dated November 24, 1969, which denied a motion by appellants for reargument of their prior motion to consolidate two arbitration proceedings and to appoint an arbitrator or arbitrators. Appeal dismissed, with $10 costs and disbursements. No appeal lies from an order denying reargument (Matter of Foglia, 32 A D 2d 836). We have nevertheless examined the merits and, were the appeal properly before us, we would affirm the order (Kushlin v. Bialer, 32 A D 2d 217, 218). Christ, P. J., Rabin, Hopkins, Munder and Brennan, JJ., concur.